Citation Nr: 1427469	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  07-30 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for residuals of a left knee medial meniscal tear for the period prior to November 3, 2008.  

2.  Entitlement to a disability evaluation in excess of 30 percent for a total left knee replacement on and after January 1, 2010.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran had active service from July 1977 to August 1979.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In June 2009, the RO recharacterized the Veteran's service-connected left knee disability as status post total left knee replacement and assigned a temporary total rating for that disability under the provisions of 38 C.F.R. § 4.30 for the period from November 3, 2008, to December 31, 2008, a 100 percent schedular evaluation for the period from January 1, 2009, to December 31, 2009, and a 30 percent schedular evaluation since January 1, 2010.   

The Board has reviewed both the Veterans Benefit Management System (VBMS) and the Virtual VA files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

A July 2007 written statement from M.A., D.O., indicates that the Veteran "underwent surgery on 06-11-07 for a uni replacement medial compartment left knee."  Clinical documentation of the cited left knee replacement surgery and Dr. A.'s treatment of the Veteran is not of record.  Thus, a remand is necessary to obtain these treatment records.  

The Board also notes that the Veteran was scheduled for VA examinations in November 2013 and February 2014, but the record reflects that he failed to report on both occasions.  However, the actual letters notifying him of the date and time of the scheduled examinations are not of record. See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  Therefore, on remand, the AOJ should associate such documentation with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he provide information as to his June 11, 2007, left knee "uni replacement medial compartment" surgery and the addresses of all health care providers whose records have not already been provided to VA.  

Upon receipt of the requested information and the appropriate releases, the AOJ should contact M.A., D.O., and all other identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If the identified documentation is not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2013).  

2.  The AOJ should obtain and associate with the VBMS file documentation that the Veteran was notified of the VA examinations scheduled in November 2013 and February 2014.  If the letters notifying him of the examinations are unavailable, the AOJ should schedule him for another VA examination in compliance with the October 2013 remand directive.

3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence.  

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

